UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6141


JUANICE GAINES,

                    Petitioner - Appellant,

             v.

WARDEN FCI EDGEFIELD,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. David C. Norton, District Judge. (5:16-cv-01187-DCN)


Submitted: May 24, 2018                                           Decided: May 30, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juanice Gaines, Appellant Pro Se. Barbara Murcier Bowens, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juanice Gaines, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Gaines’ 28 U.S.C. § 2241

(2012) petition.      The district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that relief be denied

and advised Gaines that failure to file timely specific objections to this recommendation

would waive appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Gaines

has waived appellate review by failing to file objections after receiving proper notice.

Accordingly, we grant leave to proceed in forma pauperis and affirm the judgment of the

district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                               2